Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Do Te Kim (Reg. No. 46,231) on March 10, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
monitoring a memory unit of a computer system, the monitoring includes monitoring a thread corresponding to the memory unit;
recalculating hash values for memory pages of the memory unit and validating the hash values; and
upon detecting a modification to a hash value for the memory unit:
retrieving a secure backup copy corresponding to the memory unit;
issuing a lock on the memory unit;
restoring the memory unit using the secure backup copy; and
removing the lock on the memory unit.

9.	(Currently Amended) A system comprising:
a memory comprising computer-executable instructions; and 
a processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising:
intercepting, by a kernel driver of a system, a request for an original file of the system;
retrieving the original file and issuing a lock on the original file;
performing authentication on the original file;
upon detecting an unauthorized modification to the original file in response to the authentication:
retrieving a secure backup copy corresponding to the original file, the secure backup copy being an encrypted backup copy of the original file;
repairing the original file using the secure backup copy; and
returning the repaired original file to a requester of the original file; and
removing the lock on the original file.

Response to Arguments
3.	Status of the instant application:
Claims 1, 3-6, 8-9, 11-14 and 17 are pending claims.
Regarding claims 1, 9 and 17 are amended. 
Regarding claims 2,7,10,15-16 and 18-20. 
Applicant's arguments/amendments to the claims have been considered and persuasive. 

Allowable Subject Matter
4.	Claims 1, 3-6, 8-9, 11-14 and 17 are allowed.
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claim 1, 9 and 17.  

Johnson (US Pub. No.: 2016/0019122 A1), provide a system and method for maintaining server data integrity by identifying and classifying changes, preemptively, that may occur due to operating system updates, or vendor software updates by creating an authoritative database of files and their associated attributes, such as hashes, that are associated with patches and updates from operating system vendors and other software vendors.

Barlow et al. (US Pub. No.: 2018/0373900 A1) provides the independent compute core will cryptographically verify that the BIOS is correct, meaning that the BIOS has not been corrupted or changed by any of a malicious attack, data degradation or other malfunction. If the independent compute core identifies any issues with the BIOS, the independent compute core can automatically repair the BIOS using a separate, secure backup copy of the BIOS.

Largman et al. (US 2004/0210796 A1) provides the user quits one or more document(s) or E-mail, an automated process may take place, for example: The document may be saved to Temporary Storage, processing and/or RAM may be cleared, a repair may be made of the Explosion Room, optionally a backup and/or archive may be made, the data created and/or modified by the user may be saved to Protected Storage. 

Kestner et al. (US 2010/0306826 A1) provide configured to store data; a secure storage location; and a database server coupled with the database and the secure storage location, the database server including a security component, wherein the security component is configured to monitor code modifications to a database management application, wherein the database management application is configured to maintain the database, determine that a code modification has occurred to the database management application, check the code modification for the presence of an authorization key, in response to an invalid or non-existent authorization key, determine that the code modification is unauthorized, quarantining the modified code in the secure storage location, and automatically access original code of the database management application and replace the modified code with code from the original code of the database management application.

Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:

upon detecting an unauthorized modification to the original file in response to the authentication: retrieving a secure backup copy corresponding to the original file, the secure backup copy being an encrypted backup copy of the original file; repairing the original file using the secure backup copy; and returning the repaired original file to a requester of the original file; and removing the lock on the original file”, as recited in claim 9 and “… retrieving the original file and issuing a lock on the original file; performing authentication on the original file; and upon detecting an unauthorized modification to the original file in response to the authentication:
retrieving a secure backup copy corresponding to the original file, the secure backup copy being an encrypted backup copy of the original file;
repairing the original file using the secure backup copy; and
returning the repaired original file to a requester of the original file; and


However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 9 and 17. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.

8.	 The dependent claims 3-6, 8 and 11-14 which are dependent on the above independent claims being further limiting to the independent claims 1, 9 and 15 definite and enabled by the specification are also allowed.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
March 16, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434